Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants amendments, filed on 5/27/22, have overcome all of the previously relied upon prior art claim objections and rejections and place the instant application in condition for allowance.  Independent claim 7 has been amended such that variables Ar1 and Ar2 cannot have more than 14 carbon atoms.  Cai et al. (CN-108912063), which was previously relied upon to reject claim 7, teaches compounds in which variable Ar1 (or Ar2 depending on how the variables are assigned) is an aryl group having 17 carbon atoms, which is outside the C6-C13 range as recited in claim 7.  Independent claims 1 and 7 have been amended such that adjacent R1 groups are not linked to each other to form a ring.  Lee et al. (US 2015/0001489), which was previously relied upon to reject claims 1 and 7, require that at least two adjacent R1 groups form a ring.  No teaching or suggestion is provided by Lee et al. for one having ordinary skill in the art to arrive at a compound which satisfies Formula 1 of claims 1 and 7.  The prior art does not teach or suggest any of Applicants claimed compounds or devices.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766